EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Sutch on June 15, 2022.
The application has been amended as follows: 
Claim 5 has been cancelled.
Claim 6, line 1 has been changed from “according to claim 5” to --according to claim 4--.
Claim 7, lines 4-8 have been changed from “the mounting member includes a first mounting member connected to an outboard side of the outboard side member, and a second mounting member having an upper end” to --the first mounting member connected to an outboard side of the outboard side member, and the second mounting member having an upper end--. 
Claim 8, lines 3-6 have been changed from “the mounting member includes a first mounting member connected to an outboard side of the outboard side member, and a second mounting member having a front end engaged by the first mounting member and a rear end fastened to a rear side of the raised piece, the second mounting member having the airbag module directly connected thereto” to  --the first mounting member connected to an outboard side of the outboard side member, and the second mounting member having a front end engaged by the first mounting member and a rear end fastened to a rear side of the raised piece--.
Claim 9, lines 1-3 have been changed from “wherein the mounting member includes a first mounting member directly connected to the outboard side member, and a second mounting member directly connected to the airbag module, andPage 4 of 8 wherein the first mounting member is provided with a rear wall portion extending laterally on an outboard side of the outboard side member, and the second mounting member is fastened to the rear wall portion via a fastener” to --wherein the first mounting member is provided with a rear wall portion extending laterally on an outboard side of the outboard side member, and the second mounting member is fastened to the rear wall portion via a fastener--.

Note that the amendment to the specification at paragraph [0144] has been entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616